DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Attempted Burglary imposed on April 19th, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except the last year of said sentence is hereby suspended. During the period of said suspended sentence, defendant shall be under the supervision of the Montana Adult Parole and Probation Division and subject to their rules and regulations.
We wish to thank Maynard C. Bowers, Jr., for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.